DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The PTO-326 of the non-final rejection of November 12, 2021 incorrectly stated that no certified copy had been received.  After further review a certified copy was received on July 1, 2020 and the instant PTO-326 has been corrected.

Response to Arguments
Applicant’s arguments, see page 6, filed February 11, 2022, with respect to the title have been fully considered and are persuasive.  The objection of November 12, 2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pat. No. 9,355,727) in view of Itokawa (US 2019/0088675) in further view of Hong (US 2010/0237504).
Claim 1, Zhang discloses (Fig. 4B) a semiconductor device, comprising: 	an alternating stack (32/142, first material layers/second material layers, Col. 6, lines: 44-50) of conductive layers (142, second material layer may be conductive, Col. 7, lines: 39-45) and dielectric layers (32, first material layer may be insulator material, Col. 7, lines: 1-7) disposed over (32/142 are disposed over 10) a substrate (10, substrate, Col. 5, lines: 61-67) ); 	a channel layer (160L, semiconductor layer, Col. 9, lines: 50-57) disposed in a through portion (160L is disposed in line trench 149 labeled in Fig. 3B, Col. 9, lines: 15-23), penetrating through the alternating stack (149 penetrates 32/142); 	a blocking layer (503L, second blocking dielectric, Col. 9, lines: 50-57) disposed in the through portion (503L is disposed in 149), surrounding an outer wall of the channel layer (503L surrounds outer wall of 160L); and 	a continuous layer (501L, first blocking dielectric layer, Col. 10, lines: 6-20) continuous along the through portion (501L is continuous along 149), surrounding an outer wall of the blocking layer (501L surrounds an outer wall of 503L), 	wherein the continuous layer is formed of a single layer (501L is formed of a single layer), and 	wherein the continuous layer is thinner than the blocking layer (501L is thinner than 503L).	Zhang does not explicitly disclose the continuous layer is an etch stop layer and is formed of a carbon-containing material.	However, Itokawa discloses (Figs. 8A-11B) a blocking film (5a, block film, Para [0079]) may function as an etch stop layer (in Fig. 10B 5a is used as an etch stop layer for removing 2and then replacing 2 with 11 in Fig. 11B, Para [0079]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the first blocking film of Zhang to be used etch stop layer as it can protect the layers under it from being etched to form replacement gates in a device with improved memory cell characteristics (Itokawa, Para [0018], [0079]).
Furthermore, Hong discloses etch stop layers may comprise carbon material (etch stop layer may be silicon oxycarbide, Para [0018]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Hong, including the specific material of the etch stop layer to the teachings of Zhang in view of Itokawa. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as an etch stop layer. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
Claim 2, Zhang in view of Itokawa and Hong discloses the semiconductor device of claim 1, wherein the continuous etch stop layer (etch stop layer taught by Itokawa) is in direct contact with the conductive layers and the dielectric layers (501L is in direct contact with 142 and 32).	Claim 3, Zhang in view of Itokawa and Hong discloses the semiconductor device of claim 1, wherein the continuous etch stop layer extends substantially vertically in a direction in which the alternating stack is stacked (Zhang, 501L extends substantially vertically in a direction in which 32/142 extends).	Claim 4, Zhang in view of Itokawa and Hong discloses the semiconductor device of claim 1, wherein the blocking layer substantially vertically extends in a direction in which the alternating stack is stacked (Zhang, 503L extends substantially vertically in a direction in which 32/142 extends).	Claim 5, Zhang in view of Itokawa and Hong discloses the semiconductor device of claim 1, wherein the continuous etch stop layer (etch stop layer taught by Itokawa, and silicon oxycarbide taught by Hong) and the dielectric layers include different materials (501L can be silicon oxycarbide (as taught by Itokawa/Hong) and 32 can be silicon oxide, Col. 7, lines: 10-27).		Claim 6, Zhang in view of Itokawa and Hong discloses the semiconductor device of claim 1, wherein the continuous etch stop layer includes a carbon-containing oxide, and the dielectric layers include a carbon-free oxide (501L can be silicon oxycarbide (as taught by Itokawa/Hong) and 32 can be silicon oxide, Col. 7, lines: 10-27).	Claim 7, Zhang in view of Itokawa and Hong discloses the semiconductor device of claim 1, wherein the blocking layer includes a high-k material (503L can be a metal oxide like aluminum oxide which is a high-k, Col. 10, lines: 1-30), and wherein the etch stop layer includes a material (501L can be silicon oxycarbide (as taught by Itokawa/Hong)) with a dielectric constant that is lower than a dielectric constant of the blocking layer (SiOC has a low dielectric constant compared to metal oxides).	Claim 8, Zhang in view of Itokawa and Hong discloses the semiconductor device of claim 1, wherein the blocking layer includes a metal oxide (503L can include a metal oxide different than 501L, where aluminum oxide is an option, Col. 10, lines: 1-30), and the continuous etch stop layer includes a carbon-containing silicon oxide (501L can be silicon oxycarbide (as taught by Itokawa/Hong)).
Claim 9, Zhang in view of Itokawa and Hong discloses the semiconductor device of claim 1, wherein the continuous etch stop layer includes SiCO (501L can be silicon oxycarbide (as taught by Itokawa/Hong)). 	Zhang in view of Itokawa and Hong does not explicitly disclose the blocking layer includes aluminum oxide.	However, Zhang discloses 503L may be a dielectric metal oxide (Col. 10, lines: 22-30) and examples of dielectric metal oxides are aluminum oxide (Col. 10, lines: 6-10).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Zhang, including the specific material aluminum oxide to the second blocking layer. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a blocking dielectric layer. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	  
Claim 10, Zhang in view of Itokawa and Hong discloses the semiconductor device of claim 1, wherein the conductive layers and the dielectric layers are in direct contact (Zhang, Fig. 4B, 32 and 142 are in direct contact), and the conductive layers and the dielectric layers have a blocking layer-free structure (32 and 142 do not have blocking layers separating them).	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pat. No. 9,355,727) in view of Itokawa (US 2019/0088675) in view of Hong (US 2010/0237504) in further view of Sel (US 2016/0315095).	Claim 11, Zhang in view of Itokawa and Hong discloses the semiconductor device of claim 1.	Zhang discloses (Fig. 4B) wherein a charge trapping layer (504L, memory material layer, Col. 9, lines: 51-57), and a tunnel dielectric layer (505L, tunneling dielectric layer, Col. 9, lines: 51-57) is disposed between the blocking layer and the channel layer (505L is disposed between 503L and 160L).	Zhang in view of Itokawa and Hong does not explicitly disclose a stack of a low dielectric constant blocking layer disposed between the blocking layer and the channel layer.	However, Sel discloses (Figs. 2E-2F) a stack of a low dielectric constant blocking layer  (503L can be a stack which include a silicon oxide layer which is low dielectric compared to the aluminum oxide layer, hereinafter, “low” Para [0049]) disposed between (low is between 503L and 601L) a blocking layer (503L, blocking dielectric, Para [0049]) and a channel layer (601L, semiconductor channel layer, Para [0050]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Sel, including the specific material(s) of the blocking layer(s) to the teachings of Zhang. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a blocking layer. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
	Claim 12, Zhang in view of Itokawa, Hong, and Sel discloses the semiconductor device of claim 11, wherein the blocking layer includes a high-k material (Zhang, 503L may be metal oxide like aluminum oxide, Col. 1, lines: 1-32), and wherein the low dielectric constant blocking layer (low is low compared to aluminum oxide) and the continuous etch stop layer include a material with a dielectric constant that is lower than a dielectric constant of the blocking layer (501L can be SiOC as taught by Itokawa and Hong and would be low compared to aluminum oxide of 503L).	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pat. No. 9,355,727) in view of Itokawa (US 2019/0088675) in view of Hong (US 2010/0237504) in view of Sel (US 2016/0315095) in further view of Yoshimizu (US 2017/0098659).	Claim 13, Zhang in view of Itokawa, Hong and Sel discloses the semiconductor device of claim 11.	Zhang in view of Itokawa, Hong and Sel does not explicitly disclose wherein a thickness of the blocking layer is thinner than a thickness of the low dielectric constant blocking layer.	However, Yoshimizu discloses (Fig. 45) a thickness of the blocking layer (34, first blocking film may be metal oxide, Para [0226]) is thinner (34 is thinner than 35 and the two layers can be different, Para [0226]) than a thickness of a low dielectric constant blocking layer (35, second blocking film, can be silicon oxide which is low-K compared to metal oxide, Para [0226]), See Sel, Para [0033].	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of layer thickness (result effective at least insofar as the blocking layer thickness affects the blocking ability of the layer, in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                  /ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819